THORINGTON, J.
The sole question raised by this appeal involves the constitutionality of section 1582 of the Code of 1886. This section prescribes the mode by which one railroad company may acquire the right to cross or intersect the road of another, and appellant insists the statute is unconstitutional for the following reasons: 1. It fails to require notice of the filing of the petition, and hence fails to provide an opportunity to controvert its allegations. 2. It fails to provide for an appeal or a trial by jury. 3. It does not provide for the assessment or payment of just compensation to the injured party.
While the authorities are not altogether uniform or harmonious in regard to the necessity of notice of the initiatory steps in proceedings of this class, it can not be doubted that under constitutional provisions such as exist in this State *575no statute authorizing the taking of property for a public use by corporations or individuals invested with the exercise of the right of eminent domain is a valid enactment, which fails to secure to the owner of property so taken the right of an appeal from any preliminary assessment of damages by viewers or otherwise, by which a trial by jury may be had according to the course of the common law, or which fails to provide that such compensation shall first be made to the party injured; and in considering the question we shall con-iine the inquiry to the last two grounds urged by appellant against the validity of the act.
The constitutional provisions by which the question under consideration is to be tested are as follows: Article 1, § 24. “That the exercise of the right of eminent domain shall never be abridged, nor so construed as to prevent the General Assembly from taking the property and franchises of incorporated companies, and subjecting them to public use the same as individuals. But private property shall not be taken or applied for public use, unless just compensation be first made therefor;.. .
.. . Provided, however, That the General Assembly may, by law, secure to persons or corporations the right of way over the lands of other persons or corporations, and by general laws provide for and regulate the exercise by persons and corporations of the rights herein reserved; but just compensation shall, in all cases, be first made to the owner,” &c. Article XIY, § 7: “Municipal and other corporations and individuals invested with the privilege of taking private property for public use shall make just compensation for the property taken, injured, or destroyed by the construction or enlargement of its works, highways or improvements, which compensation shall be paid before such taking, injury or destruction. The General Assembly is hereby prohibited from depriving any person of an appeal from any preliminary assessment of damages against any such corporations or individuals made by viewers, or otherwise ; and the amount of such damages in all cases of appeal shall, on the demand of either party, be determined by a jury according to law.” Article XIY, 21: “All railroads and canals shall be public highways. .. Every railroad company shall have the right with its road to intersect, connect with, or cross any other railroad, and shall receive and transport, each, the other’s freight, passengers, and cars, loaded or empty, without delay or discrimination.”
In the absence of constitutional restraints, the power of *576tbe State to take private property for tbe public use reaches every species of property within its jurisdiction; even when acquired by grant from the.State. It is a power inhering in sovereignty, and it has been declared that it is impliedly reserved in every grant, and that the franchise of a corporation is not exempt. It may be taken in whole or in part, and, with the other property of the corporation, devoted to other or similar public uses. And in this State it is'extended by express constitutional provision to the property and franchises pf corporations, “the same as individuals.” Art. 1, § 24. Anniston & C. Ry. Co. v. Jacksonville G. & A. Ry. Co., 82 Ala. 297. The only restrictions as to the manner of the exercise of this power by the State are to be found in the Constitution, “for nothing of less authority than, the organic and fundamental law which lays out the very frame of government could impose them.” — fi Amer. & Eng. Encyc. of Law, pp. 812, 513.
It is clear from the provisions of the Constitution of this State, quoted above, that two restrictions are in express terms imposed by the organic law upon the right of the State to invest individuals and corporations with the exercise pf this power, viz.: that just compensation shall first be made to the owner in all cases; and that, in cases where private property is taken, injured, or destroyed by the construction or enlargement of the works, highways or improvements of individuals, municipal or other corporations invested with the privilege of taking private property for public use, the right of appeal from -the preliminary assessment of damages made by viewers or otherwise shall be secured, upon which' appeal, on the demand of either party, the damages shall be determined by a jury according to law. In Smith v. Inge, 80 Ala. 283, it is said : “The State itself can not, in the exercise of the right of eminent domain, take private property for public uses, without a regular judgment of condemnation in'a proper judicial proceeding, first making payment of just compensation to the owner.”
If, therefore, the crossing or intersecting of the road of one railway company by the road of another is taking, injuring or destroying private property, by the construction or enlargement of the works, highways or improvements of such company, within the meaning of the Constitution, then the constitutional restrictions or limitations to which we have referred are applicable, and the exercise of such right can only be sustained when it is claimed under a valid legislative enactment by which the rights contemplated by these *577constitutional restrictions are secured to tlie owner of the property so taken, injured or destroyed.
There is abundant authority in the text-books and adjudicated c-.ases for the proposition that the crossing or intersecting- of the road of one railway company by that of another is the taking of property within the meaning of constitutional provisions requiring compensation to be made. That ■ to constitute a taking of property it is not necessary there should have been an actual disseisin of the owner, but that it is a “taking” to invade liis property by superinduced additions of water, sand, earth, or other material, or by having any artificial structures placed upon it so as effectually to destroy or impair its usefulness. — 6 Amer. & Eng. Encyc. of Law, p. 542. And in the case of Pumpelly v. Green Bay Co., 13 Wal. 166, it is said that a serious interruption to the common and necessary use of property may amount to a taking within tlie meaning of constitutional provisions, and entitle the owner to compensation. In the case of Chicago & A. R. R. Co. v. Springfield & N. W. R. R. Co., 67 Ill. 147, it was held, in *a case of the construction of one railroad across the track of another, that the company whose track is crossed is entitled to recover not only just compensation for the land taken, but also for such incidental loss, inconvenience, and damage as might reasonably be expected to result from the construction and use of the crossing in a legal and proper manner. The same principle is recognized in the following cases: Peoria & P. U. R. R. Co. v. Peoria & F. R. Co., 10 Amer. & Eng. 11. E. Cases, 129; Lake Shore & M. S. R. R. Co. v. Cincinnati, S. & C. R. R. Co., 30 Ohio St. 604.
So, also, under an act which allowed damages when lands were “.injuriously affected,” it was held that the test applied to determine the proper meaning of the words, “injuriously affected,” as giving a right to compensation, was whether the act done in carrying out the works in question was an act which would have given a right of action if the works had not been authorized by the statute. In other words, if the act affecting the land had been done by an individual he would be liable for damages.- — Delaplaine v. Chicago & N. W. R. R. Co., 42 Wis. 214. And in McCarthy v. Metropolitan Board of Works, L. R. 8 C. P. 209, it is said: “The act, therefore, injuriously affecting, must be that which would be wrongful but for the statute. It is enough. that it might be prevented by injunction.”
The question can scarcely be regarded as an open one in this court. While there is no case, so far as we have dis*578covered, which in express terms decides that the crossing or intersecting of one railroad by another is the taking of property within the meaning of the Constitution, there are cases in which the principle is recognized. In the case of Mobile & Girard R’y. Co. v. Ala. Midland, R’y. Co., 87 Ala., at page 508, it is said: “The statutes above referred to confer all the authority to take private property, whether of persons or corporations, that exists in railroad companies organized under the general laws. Authority to take the franchise, or any part, of another corparation, is not given in express terms, except so far as necessary to cross or intersect another railroad, and, if not necessarily implied, it does not exist.” In the above quotation we have italicized the language bearing on this particular question. And in the case of Highland Avenue & Belt R. R. Co. v. Birmingham Union R’y Co., 93 Ala. 505, there was a controversy between two corporations as to their respective rights growing out of the crossing of their several tracks on a certain street; the complainant company seeking to enjoin the other from building its track across the former’s Avithout making compensation. The court held that it was not a proper case for the interposition of a court of equity but that the parties should be remitted to their remedies at law.
We can not yield assent to the argument of appellee’s counsel that Article XIY, § 21 of the Constitution invests railroad companies with the right to cross and intersect the tracks, the one of the other, without compensation. The argument is that “the crossing of one railroad track by another is not the taking of the property of another, because the Constitution gives to every railroad the right to cross any other one, and when one road acquires a right of way it is subject to the right of every other to cross it, and there remains no right of property to adjudicate, but only to deter mine the terms of the crossing.” There would be force in the argument if this section stood alone in the Constitution, and if there were nothing else in the section itself to indicate a contrary intent. But this section is to be construed in connection with section 24 of Article 1, and section 7 of Article XIY, and with all other provisions of the Constitution touching the subject of eminent domain. The language of section 24, Article I, is that “compensation shall, in all cases, be first made to the owner.” The language of section 7, Article XIY, is, “shall make just compensation for the property taken, injured or destroyed.” If the proA'isions of the two sections last referred to had been embodied in section 21, Article XIY, upon which appellee’s argument is *579based, it could not be questioned that, construing tbe section as a wliole, tbe riglit to cross and intersect other roads was subject to just compensation first to be made. That those provisions are in separate sections can not change the rule of construction; they are to be construed together, and operative effect given to each. Appellee’s contention, however, is repelled by the language of the section itself. That part of it material to the question is as follows: “Every railroad company shall have the right with its road to intersect, connect with, or cross any other railroad, and shall receive and transport, each, the other’s freight, passengers, and cars, loaded or empty, without delay or discrimination.”
The utmost latitude of construction would not authorize the conclusion that railroad companies are required by this section to receive and transport, each, the other’s freight, passengers and cars, without compensation; yet, this result would inevitably follow if the argument of appellee is sound, for it is equally as applicable to this requirement in the section as to that relating to the crossing and intersecting of roads. "We entertain no doubt that the intention of the framers of the Constitution was that each of the burdens contemplated by this section as being imposed by one railroad company upon the property or franchises of another should be subject to the other constitutional provisions securing the pre-payment of just compensation; and such is the legal operation and effect of the various constitutional provisions when construed as a whole. The rights contemplated by section 21, Article XIY, of the Constitution, and attempted to be conferred by section 1582 of the Code, involve, therefore, the talcing or injuring of property, and any statute designed to provide for the exercise or enforcement thereof must, as we have said, secure to the owner of the property so taken or injured, just compensation, which shall be paid before the property is taken or injured, and the right of appeal to a court in which, if demanded, the damages may be determined by a jury “according to law,” that is, by the decisions of this court and according to the course of the common law, a jury of twelve men. — Ala. Midland R'y. Co. v. Newton, 94 Ala. 443; Postal Tel. Cable Co. v. Ala. G. S. R’y. Co., 92 Ala. 331; Woodtoard Iron Co. v. Cabaniss, 87 Ala. 328.
It is entirely obvious, from an inspection of the section itself, (Code, 1852,) that it contains no provision for such an appeal; unless, therefore, the right is secured under some other or general statute relating to appeals, it is fatally open to the objection,
*580Tlie case of Montgomery Southern R’y. Co. v. Sayre, 72 Ala. 443, was an ad quod damnum proceeding under a statute whicli provided for an appeal, but failed to designate the court to which the appeal should be taken, the language being, “the same proceedings shall be had as in ordinary cases of appeal from the Probate Court to the higher courts of the State.” It was held that the Circuit Court of the county was the only “higher court” having a jury as a constituent, and that the statute by implication gave the right of appeal to that court. The case of Woodward Iron Co. v. Cabaniss, 87 Ala. 328, grew out of an ad quod damnum proceeding under a statute (Code, § 3210,) which gave no appeal to a court of which a jury was a constituent part. It was held that under the general statute regulating appeals from the Probate Court, (Code, § 3640,) construed in connection with the constitutional provision relating to appeals and a jury trial in such cases, an appeal would lie from the Probate to the Circuit Court, and that a jury of twelve men could there be empanelled to assess the damages.
We have referred to these decisions for the 'purpose of showing that the constitutional right of appeal and trial by jury in this class of cases has been jealously guarded by this court, and also for the purpose of showing that they afford no support to the statute we now have under con-sideratin. The case of Montgomery So. R’y. Co. v. Sayre, supra, furnishes neither authority nor analogy for the decision of this case, for the reason that there is no provision ■whatever in section 1582 of the Code touching the right of appeal, and hence nothing to which we can apply the liberal implication indulged by the court in that case in favor of the constitutionality of the statute there considered. Under the statutes considered in Woodward Iron Co. v. Cabaniss, (Code, 1886, §§ 3207, et seq., as amended by Acts 1888-89, p. 112,) a trial is had before the judge of probate and a jury, a verdict is rendered under the charge of the court, and a judgment of condemnation is entered by the court upon the verdict. By section 3640 of the Code of 1886, it is provided that “an appeal lies to the Circuit or Supreme Court from any final judgment, order or decree of the judge of probate and the court held that this section, giving a general right of appeal, applied to the case, and that the Constitution was so far self-executing as to entitle the appellant to demand a trial by jury in the Circuit Court.
It is important to observe that the general statute relating to appeals from the Probate Court, above referred to, (Code, 3640,) only authorizes an appeal from any final judq-*581meni, order, or decree of the judge of probate. Now, by the section we have under consideration, (Code, 1886, § 1582,) it is .not required or contemplated that the judge of probate shall render any “final judgment, order, or decree.” Nothing is required of him but to appoint three arbitrators on the application of the party who is the actor, and to record the written award of the arbitrators. The most latitudinarian principles of construction could not justify us in holding that either of these acts performed under the statute by the judge of probate is a final judgment, order, or decree, within the meaning of section 3640 of the Code; Nor have we been referred to, or able to discover, any other statute which supplies the ommission from section 1582 of all provision for the constitutional right of appeal.
This view of the case being conclusive of the invalidity of the statute, it is unnecessary to consider the third ground urged by appellant against its constitutionality, further than to say it is very questionable if the language in the statute, “must determine the terms and conditions upon which such crossing or intersection shall be made,” necessarily imports a compensation in money, which is the only hind of compensation meant by the Constitution. Looking into the history of this section (Code, § 1582), we find it was originally part of an act entitled “An act to authorize the incorporation of railroad companies in this State,” approved March 8, 1876 (Acts 1875-6, p. 249), being section fifteen of that act. The language there, so far as it is material to this inquiry, is: “They shall also have the right to cross and intersect any railroad in this State, and, in case the terms of said crossing or intersection can not be mutually agreed upon by the railroad companies in interest, the same shall be fixed and determined by a commission of award, as heretofore arranged for in this act.” By preceding sections of the act, provision is made for the appointment of such commission of award, who are required to possess the qualifications of jurors, to act under oath, empowered to examine witnesses, and by unanimous verdict to assess the compensation to be made. There is also provision made for an appeal, which, as construed by this court, meant an appeal to the Circuit Court, where a jury could be demanded. The original act above referred to was carried into the Code of 1876, and constitutes article 11 of chapter 1 of that Code (Code, 1876 §§ 1821-1859), of which section 1842 was section 15 in the original act. In that section (1842) the language is the same as above quoted, down to and including the words, “by a commission of award,” when the following words are used: *582“as hereinbefore provided',” tbe preceding provisions being tbe same as in tbe original act, and wbicb we bave shown secured an assessment of compensation in money and an appeal affording a jury trial. Section 1842 of tbe Code of 1876 is carried forward into tbe Code of 1886 as sections 1581 and 1582 of tbe latter Code. Under tbe arrangement of tbis last-mentioned Code section 1582 is entirely dissociated from tbe original sections witb wbicb it stood related, and tbe qualifying reference therein, “as hereinbefore provided,” is omitted from tbe section; and tbe Code of 1886, was adopted witb these changes. Tbe result is, tbe section (1582) as is now found in tbe Code of 1886 stands alone, as a distinct and separate statute embracing all tbe legislation of tbe State relating to tbe crossing and intersecting of one railroad by another.
Tbe condemnation proceedings provided by sections 3207, et seqviitur, of tbe present Code bave no application to tbe proceedings contemplated by section 1582, for tbe reason that there is no provision in the latter section or elsewhere making them applicable, and tbe rule is that tbe general statutes regulating tbe taking of private property for public use do not confer tbe right to so take or subject the property or franchises of a corporation. In Anniston & Cin. R. R. Co. v. Jacksonville, G. & A. R. R. Co. 82 Ala. 297, it is said : “Lands once taken for a public use, pursuant to law, under tbe right of eminent domain, can not, under general laws, and without special authority from tbe legislature, be appropriated by proceedings in invitwn to a different public use.It would require an express act of legislation to accomplish it, and then only on tbe payment damages.”
By reason, therefore, of tbe dissociation, by tbe arrangement of tbe present Code, of tbis section from tbe original sections witb wbicb it was enacted, and related by express reference therein, and tbe omission of tbe express words of reference and tbe failure to supply tbe place of tbe same with other appropriate words of reference to the other sections of tbe original act as they are now contained in tbe Code, and tbe adoption of tbe Code, in that shape, tbe invalidity of tbe statute (1582) inevitably results.
If tbe conflict between tbe statute and Constitution were not clear, it would be our duty to uphold it, and we would lean in favor of any reasonable construction, “although it might not at first view seem most obvious and natural,” wbicb would effectuate tbe legislative intent and make tbe statute conform to tbe Constitution. But we are constrained, *583for tbe reasons given, to bold, tbat section 1582 of tbe Code is not a valid, constitutional enactment.
It results tbat tbe judgment of tbe Circuit Court dismissing appellant’s petition was erroneous, and it is accordingly reversed.
Judgment will be bere rendered quashing tbe proceedings before tbe probate judge of Colbert county as prayed in tbe petition.
Reversed and rendered.
WALKER, J., not sitting.